DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, directed towards a rudder design for a rotorcraft and or species 2 subspecies 8, drawn towards figures 7a-d with a single rudder aft of the control matrix in the reply filed on 05/31/2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “wherein, the rudder control module is configured to rotate the rudder in the rotational speed reduction mode of the one or more tail rotors to control a yaw of the helicopter” is unclear in that it is unclear if the one or more tail rotors have a rudder or if the rotational speed reduction mode belongs to the one or more tail rotors. Based on the context of the application, this is being interpreted as “wherein, the rudder control module is configured to rotate the rudder when the rotational speed reduction mode of the one or more tail rotors is engaged to control the yaw of the helicopter.”
Additionally, it is unclear whether the intention is to claim the helicopter or if the helicopter is in fact positively incorporated by the recitation in the preamble?  Clarification is required.

Regarding claim 13, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such it is unclear how close the rudder must be deflected to 90 degrees.

Claims 2-6, 8-11, and 13 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2609053 A) in view of McCollough (US 20140374534 A1).
Regarding claim 1, Lee teaches a yaw control system for a helicopter having a tailboom and a forward flight mode (Lee, figure 1, item 10, helicopter with a tailboom operable in forward flight), the yaw control system (Lee, figure 3, tail structure shown is an alternative to the tail structure shown in figure 1) comprising:
a surface coupled to the tailboom (Lee, figure 3, item 38);
one or more tail rotors coupled to the surface (Figure 3, item 24);
a rudder rotatably coupled to the surface (Lee, figure 3, item 42); except:
a flight control computer implementing a yaw controller having a rudder control module and a tail rotor rotational speed reduction module, the tail rotor rotational speed reduction module configured to selectively switch the one or more tail rotors into a rotational speed reduction mode in the helicopter forward flight mode; and
wherein, the rudder control module is configured to rotate the rudder in the rotational speed reduction mode of the one or more tail rotors to control a yaw of the helicopter.
McCollough teaches a rotorcraft with an antitorque control system which is operable to modify the torque provided by an anti torque rudder system and an antitorque rotor system based on the performance parameters of the rotorcraft (McCollough, abstract).
	Lee and McCollough are both considered analogous art as they are both in the same field of rotorcraft yaw control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lee to include the anti-torque control system of McCollough as suggested by McCollough in order to more effectively control torque at different speed regimes (McCollough, paragraph 50).

Regarding claim 2, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the surface comprises a shroud forming one or more ducts (Lee, figure 2, item 38), the one or more tail rotors disposed in the one or more ducts (Lee, figure 3, item 24);
and wherein, the shroud has an aft edge, the rudder rotatably coupled to the aft edge of the shroud (Lee, figure 3, item 42).

Regarding claim 3, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the tail rotor rotational speed reduction module reduces a rotational speed of at least one of the one or more tail rotors in the rotational speed reduction mode (McCollough, claim 2).

Regarding claim 4, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the tail rotor rotational speed reduction module turns off the one or more tail rotors in the rotational speed reduction mode (McCollough, claim 2, turning off the one or more tail rotor is simply reducing the rotational speed to zero which is included in this claim).

Regarding claim 5, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the tail rotor rotational speed reduction module is configured to switch the one or more tail rotors into the rotational speed reduction mode based on manual input from an operator of the helicopter (McCollough, paragraphs 39 and 40, pilot input used to control torque and thus rotation rate of the rotor).

Regarding claim 6, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the tail rotor rotational speed reduction module is configured to switch the one or more tail rotors into the rotational speed reduction mode in response to a forward airspeed of the helicopter exceeding a forward airspeed threshold (McCollough, paragraphs 49 and 50, airspeed threshold used to adjust the manner in which torque is produced by relying on the rudder at higher speeds and reducing the rotation of the rotor at such speeds).

Regarding claim 8, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the rudder control module is configured to rotate the rudder based on manual input from an operator of the helicopter (McCollough, paragraphs 39 and 40, pilot yaw commands via rudder pedals are used in controlling the torque produced by the anti-torque devices including the rotor and rudder).

Regarding claim 9, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 further comprising pedals in a cockpit of the helicopter (Lee, figure 1, item 20); and
wherein, the rudder control module is configured to rotate the rudder based on pedal input from the pedals in the cockpit (McCollough, paragraphs 39 and 40, pilot yaw commands via rudder pedals are used in controlling the torque produced by the anti-torque devices including the rotor and rudder).

Regarding claim 10, Lee as modified by McCollough teaches the yaw control system as recited in claim 1 wherein the flight control computer further comprises a yaw change determination module configured to determine a yaw adjustment based on a forward airspeed of the helicopter; and
wherein, the rudder control module is configured to rotate the rudder based on the yaw adjustment determined by the yaw change determination module (McCollough, paragraphs 49 and 50, airspeed threshold used to adjust the manner in which torque is produced by relying on the rudder at higher speeds and reducing the rotation of the rotor at such speeds).

Regarding claim 11, Lee as modified by McCollough teaches the yaw control system as recited in claim 1, wherein the rudder is rotatably coupled to the surface via one of a canted hinge joint or a vertical hinge joint (Lee, figures 3 and 4, item 42, hinge is vertical).

Regarding claim 12, Lee teaches the A rotorcraft comprising:
a fuselage (Lee, figure 1, item 10, helicopter with fuselage);
a tailboom extending from the fuselage, the tailboom having an aft portion (Lee, figure 1, item 10, helicopter with tailboom); and
a yaw control system comprising:
a shroud coupled to the aft portion of the tailboom and forming one or more ducts (Lee, figure 3, item 38);
one or more tail rotors disposed in the one or more ducts (Lee, figure 3, item 24);
and
a rudder rotatably coupled to the shroud (Lee, figure 3, item 42);
except:
a flight control computer implementing a yaw controller having a rudder control module and a tail rotor rotational speed reduction module, the tail rotor rotational speed reduction module configured to selectively switch the one or more tail rotors into a rotational speed reduction mode in a forward flight mode of the rotorcraft
wherein, the rudder control module is configured to rotate the rudder in the rotational speed reduction mode of the one or more tail rotors to control a yaw of the rotorcraft.
McCollough teaches a rotorcraft with an antitorque control system which is operable to modify the torque provided by an anti torque rudder system and an antitorque rotor system based on the performance parameters of the rotorcraft (McCollough, abstract).
	Lee and McCollough are both considered analogous art as they are both in the same field of rotorcraft yaw control. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lee to include the anti-torque control system of McCollough as suggested by McCollough in order to more effectively control torque at different speed regimes (McCollough, paragraph 50).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2609053 A) in view of McCollough (US 20140374534 A1) as applied to claim 12 above, and further in view of Von-Wilmowsky (US 20160375979 A1).

Regarding claim 13, Lee as modified by McCollough teaches the rotorcraft as recited in claim 12 wherein the rotorcraft has a sideward flight mode and a longitudinal axis; except:
wherein, the rudder control module is configured to rotate the rudder approximately 90 degrees from the longitudinal axis of the rotorcraft in the sideward flight mode to reduce drag experienced by the rotorcraft.

Von-Wilmowsky teaches helicopter where the deflection of a rudder by large angles during sidewards flight is used to reduce lateral drag (Von-Wilmowsky, paragraph 61).
However, Von-Wilmowsky fails to specifically state a 90 degree deflection.  It should be noted that to one of ordinary skill in the art, a large angle appropriate for this application would be any deflection up to and including a 90 degree deflection from the neutral since this would put the rudder parallel to the sidewards flight.  
Lee as modified by McCollough and Von-Wilmowsky are both considered analogous art as they are both in the same field of helicopter design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Lee as modified by McCollough with the rudder deflected to reduce drag is sideward flight of Von-Wilmowsky in order to reduce drag during sidewards flight (Von-Wilmowsky, paragraph 61). Furthermore, it would have been obvious for one of ordinary skill at the time of the effective filing to modify the rudder deflection to be 90 degrees or any angle to best reduce drag readily recognized by one of skill in the art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pham (US 20050045762 A1) teaches a VTOL convertiplane with a rotor and rudder located on a shroud attached to the tail boom.
Yamakawa (EP 0867364 A2) teaches a control system for a helicopter with a tail rotor and vertical tails acting as rudders
Parsons (US 10377479 B2) teaches a yaw control system with a plurality of rotors capable of thrust vectoring
Yarger (US 20120104155 A1) teaches a yaw control system for a rotorcraft using a rudder at high speeds and an air jet for lower speed control.
Litwinowicz (US 20150053815 A1) teaches a tail rotor and rudder control system for a rotorcraft
Piccolo (WO 2021176271 A1) teaches an aircraft yaw control system including a rudder with a yaw propulsion system imbedded inside of it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642